Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated February25, 2011, relating to the financial statements and financial statement schedule of Alabama Power Company appearing in the Annual Report on Form10-K of Alabama Power Company for the year ended December31, 2010, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Birmingham, Alabama February28, 2011
